DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 5/19/2021 have been entered.
Response to Arguments
Applicant’s arguments, filed 5/19/2021, have been fully considered.  
The rejection of claims under 35 U.S.C. 112(b) has been withdrawn in view of Applicant’s amendments to the claims.
As to the rejection of claims under 35 U.S.C. 103(a), Applicant first notes that “developing cosmetic compositions for reducing shininess and/or the sheen of facial and/or bodily skin surfaces faces various problems” and “cosmetic compositions of a nanoemulsion or microemulsion comprising a high content of polyols and fatty acid esters of (poly)glycerol have, when they are applied, sensory properties that can be tacky and/or may not have good slip” (Applicant Arguments, Pages 8-9).  However, as further noted by Applicant, “[t]he present invention makes it possible to solve [the] abovementioned problems” and “unexpectedly”, the instantly claimed compositions are “stable and [have] good sensory properties, such as less tackiness and/or more slip.  These compositions make it possible to reduce shininess and/or the sheen of facial and/or bodily skin… Furthermore, the cosmetic compositions according to the present invention may produce a pleasant texture and afford moisturizing properties and increased suppleness” (Applicant Arguments, Page 9).
It is well settled that a showing of unexpected results is generally sufficient to overcome a prima facie case of obviousness.  In re Albrecht, 514 F.2d 1389 (CCPA 1975).  However, as recognized by the court in In re Schulze, 346 F.2d 600 (CCPA 1965), mere arguments are not sufficient to demonstrate unexpected results.  Rather, unexpected results must be established by factual evidence by comparing the claimed invention with that of the closest prior art.  In re Burckel, 592 F.2d 1175 (CCPA 1979).  As discussed by the court in In re De Blauwe, 736 F.2d 699 (Fed. Cir. 1994), “the absence of tests comparing [Applicant’s claimed invention] with those of the closest prior art… constitute mere argument”.  In the instant case, Applicant has not compared the claimed invention with that of the closest prior art (i.e., Derrips et al (WO 2015/097029)).
Applicant next notes the differences between the compositions of Derrips et al and the instantly claimed compositions, which is not disputed (Applicant Arguments, Page 9).  However, as further argued by Applicant, “Derrips is not concerned with addressing the problems of shininess and/or sheen of facial and/or bodily skin” (Applicant Arguments, Page 9).  Similarly, Applicant argues that Miller, Charbit and Pugliese et al are “not concerned with nanoemulsion or microemulsion and of course not at all concerned with problems addressed by the present invention such as obtaining a stable nanoemulsion or microemulsion exhibiting other characteristics achievable by the present invention”(Applicant Arguments, Pages 9, 10 and 11).
At the outset, Applicant is reminded that the scope of analogous art is to be considered broadly (see Wyers v. Master Lock Co., No. 2009-1412, 2010 WL 2901839 (Fed. Cir. July 22, 2010)).  Analogous art is not limited to references in the field of endeavor of the invention, but also includes references that would have been recognized by those of ordinary skill in the art as useful for the desired purpose.  (see Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337 (Fed. Cir. same advantage or result discovered by Applicant (e.g., shininess and/or sheen of facial and/or bodily skin).  Rather, the reason or motivation to modify a reference to arrive at the claimed invention can be for a different purpose or to solve a different problem (e.g., “providing lubricious characteristics to skin surfaces”).  See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention).  The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58 (Bd. Pat. App. & Inter. 1985).
Next – while acknowledging that Charbit disclose the use of thickeners including Pemulen TR1 and Pemulen TR2 as well as Aristoflex HMS in related cosmetic compositions, and Pugliese et al disclose the use of thickeners including CARBOPOL® Aqua SF-1 in related cosmetic compositions – Applicant argues neither Charbit nor Pugliese et al “explicitly disclose employing mixtures of these [thickeners] as required by the present invention” (Applicant Arguments, Pages 10 and 11).
Yet, as discussed in the basis of the rejection, Derrips et al teach that “[t]he cosmetic composition according the present invention may also comprise at least one thickener” (Page 33, Lines 2-3) and it is MAINTAINED that it would have been prima facie obvious to include (in an optimal amount) known thickeners including Pemulen TR1, Pemulen TR2, Carbopol Aqua SF-1 and/or Aristoflex HMS as said thickener(s) in the composition of Derrips et al.  As stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989), indicating that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands; Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”; Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356 (Fed. Cir. 2012): finding a “strong case of obviousness based on the prior art references of record [wherein the claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well-known…agent for another”).  And, as noted by the court in In re Fout, 675 F.2d 297 (CCPA 1982), an express suggestion to substitute one equivalent component for another is not necessary to render such substitution obvious.  
Lastly, Applicant traverses the nonstatutory double patenting rejection of claims, further noting that that “the claims of Applicant No. 15/107,642 recite a C-glycoside that is not required by the present claims” (Applicant Arguments, Page 11).  Of course, the instant claims are drawn to compositions “comprising” certain recited ingredients and, as such, embrace the inclusion of other non-recited ingredients including, for example, a C-glycoside.
For all the foregoing reasons, the rejections of claims under 35 U.S.C. 103(a) and on the grounds of nonstatutory double patenting are MAINTAINED.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 11-22 and 25-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Derrips et al (WO 2015/097029; of record) in view of Miller et al (US 2006/0159645; of record), Charbit (US 2005/0186169; of record) and Pugliese et al (WO 2015/200488; of record).
Instant claim 1 is drawn to a composition in the form of a nanoemulsion or microemulsion comprising:
(1)	a first fatty acid ester of polyglycerol (a) which is chosen from a fatty acid ester of polyglycerol formed from at least one acid comprising an alkyl or alkenyl chain polyglyceryl-5-laurate (claims 2 and 5));
(2)	a second fatty acid ester of polyglycerol (b) which is chosen from a fatty acid ester of polyglycerol formed from at least one acid comprising an alkyl or alkenyl chain containing from 6 to 18 carbon atoms and 1 to 3 glycerol units (more specifically, polyglyceryl-2-caprate (claims 3 and 5));
(3)	a least one organopolysiloxane elastomer (wherein Applicant has elected polysilicone-11 and the cyclomethicone cyclohexasiloxane aka Gransil RPS-D6, more specifically, wherein the organopolysiloxane elastomer is a gel of silicone elastomer dispersed in a silicone oil (claim 15) in an amount of from 0.1% to 5% by weight (claim 16));
(4)	at least two acrylic acid-based polymers that are different from one another (more specifically, a crosslinked copolymer of C10-C30 alkyl acrylate and of (meth)acrylic acid aka Pemulen TR1 or Pemulen TR2  and crosslinked methacrylic acid/ethyl acrylate copolymer aka Carbopol Aqua SF-1 (claim 17) in an amount of 0.2% to 5% by weight of active material relative to the total weight of the composition (claim 18));
(5)	at least amphiphilic polymer comprising at least one 2-acrylamidomethylpropanesulfonic acid (AMPS) unit (more specifically, wherein the amphiphilic polymer(s) is/are the copolymer of AMPS and ethoxylated stearyl methacrylate (25 EO) aka Aristoflex HMS (claim 19) in an amount of 0.1% to 3% by weight of the composition (claim 20));
(6)	at least one oil; and
water;
wherein:
(i)	 the total amount of the fatty acid esters of polyglycerol (a) and (b) comprise 0.5% to 40% by weight relative to the total weight of the composition (claim 7); 
(ii)	the ratio of the total amount of fatty acid esters of polyglycerol (a) to the total amount of fatty acid esters of polyglycerol (b) is from 0.2 to 10 (claim 8);
(iii)	the total amount of the oil(s) comprise 0.5% to 80% by weight relative to the total weight of the composition (claim 13); and
(iv)	the ratio of the total amount of fatty acid esters of polyglycerol (a) and (b) to the total amount of oil(s) is from 0.2 to 10 (claim 14);
Derrips et al teach “a cosmetic composition in the form of a nanoemulsion or microemulsion, comprising (a) at least one oil; (b) at least one nonionic surfactant with an HLB value from 8.0 to 14.0…; (c) at least one C-glycoside compound; and (d) water” (Abstract), in particular at Page 37 (Example 1) comprising:
(1)	polyglyceryl-5-laurate in an amount of 9% by weight;
(2)	polyglyceryl-2-caprate in an amount of 4% by weight;
(3)	-
(4)	-
(5)	-
(6)	isopropyl myristate in an amount of 9% by weight; and
(7)	water;
wherein:
(i)	 the total amount of the fatty acid esters of polyglycerol (a) and (b) comprise 13% by weight relative to the total weight of the composition; 
(ii)	the ratio of the total amount of fatty acid esters of polyglycerol (a) to the total amount of fatty acid esters of polyglycerol (b) is 2.25; 
(iii)	the total amount of the oil(s) comprise 9% by weight relative to the total weight of the composition; and
(iv)	the ratio of the total amount of fatty acid esters of polyglycerol (a) and (b) to the total amount of oil(s) is 1.44.
As such, the composition of Derrips et al differs from the instantly claimed composition in that the composition of Derrips et al does not comprise:
(A)	a least one organopolysiloxane elastomer (such as polysilicone-11 and the cyclomethicone cyclohexasiloxane as a gel of silicone elastomer dispersed in a silicone oil in an amount of from 0.1% to 5% by weight); and
(B)	at least two acrylic acid-based polymers that are different from one another (such as Pemulen TR1 or TR2 and Carbopol Aqua SF-1), and at least amphiphilic polymer comprising the copolymer of AMPS and ethoxylated stearyl methacrylate (25 EO) (such as Aristoflex HMS).
Yet, as to (A): Miller et al teach “a method of providing lubricious characteristics to skin surfaces that come into contact with other surfaces” such as “a second skin surface, clothing… spandex, latex gloves, shoes or the like” wherein “[i]mparting lubricious characteristics to skin surfaces protects the skin surfaces from irritation, inflammation, chafing and may assist in preventing injury to the skin surfaces, thus avoiding violation or infection of the surfaces” silicone gel comprising a volatile liquid, a silicone polymer and a particulate ingredient to a first skin surface” (Paragraph 0006) wherein “the volatile liquid is a silicone liquid (e.g., cyclomethicone)” – wherein, “the term cyclomethicone refers to… cyclohexasiloxane” (Paragraph 0024) – “the silicone polymer is polysilicone-11”, and the “particulate [is] a porous silica… or other particulate matter such as talc, cornstarch or other particulate known to those of ordinary skill in the art” (Paragraph 0006; see also Paragraph 0051, Example 1, Table 1).     
Accordingly, in further view of Miller et al, it would have been prima facie obvious to include polysilicone-11 and the cyclomethicone cyclohexasiloxane in the composition of Derrips et al as instantly claimed.  It would have been obvious to do so in order to impart the composition with the property of “providing lubricious characteristics to skin surfaces” with a reasonable expectation of success.  And, in doing so, it would have been obvious to determine the optimal amount to include in order to bring about this result (see MPEP 2144.05).
And, as to (B):  As further taught by Derrips et al, “[t]he cosmetic composition according the present invention may also comprise at least one thickener” (Page 33, Lines 2-3). 
As taught by Charbit – describing “a treatment process for human skin, comprising the topical application to said skin of a composition” (Abstract) – “in order to enhance the stability of such compositions… it may be useful to combine it with at least one thickener, which for example may be selected from the homopolymers and copolymers of acrylic acid (such as carbomers and the copolymers sold under the names Pemulen TR1 and Pemulen TR2 by Noveon) and the homopolymers and copolymers of acrylamide and/or of 2-acrylamido-2-methylpropanesulphonic acid (AMPS), such as those sold under the name… Aristoflex HMS
And, as taught by Pugliese et al – similarly describing “cosmetic compositions” (Abstract) wherein, in some embodiments, “the composition comprises… a thickener” (Paragraph 0023) – “the thickener is an acrylates copolymer” (Paragraph 0028) wherein “the acrylates copolymer is CARBOPOL® Aqua SF-1” (Paragraph 0029).
Accordingly, in further view of Charbit and Pugliese et al, it would have been prima facie obvious to include (in an optimal amount) Pemulen TR1, Pemulen TR2, Carbopol Aqua SF-1 and/or Aristoflex HMS the thickener(s) in the composition of Derrips et al.  The simple substitution of one known thickener/thickening formulation useful in cosmetics to be applied to the skin for another known thickener/thickening formulation useful in cosmetics to be applied to the skin is prima facie obvious.
In view of all of the foregoing, instant claims 1-3, 5, 7-8 and 13-20 are rejected as prima facie obvious.
Instant claim 4 is drawn to the composition of claim 1 wherein the first and second fatty acid esters of polyglycerol have an HLB value of 10-13 and/or 8-10, respectively.
As further taught by Derrips et al, “[t]he nonionic surfactant has an HLB value of from 8.0 to 14.0” (Page 7, Lines 21-22). 
As such, instant claim 4 is also rejected as prima facie obvious.
Instant claim 6 is drawn to the composition of claim 1 which further comprises at least one anionic surfactant of formula (II).
As further taught by Derrips et al
As such, instant claim 6 is also rejected as prima facie obvious.
Instant claims 11-12 are drawn to the composition of claim 1 wherein the oils are silicone oils (claim 11) selected from polydimethylsiloxanes containing oxyethylene groups, cyclopolydimethylsiloxanes (cyclomethicones) and polydialkylsiloxanes (claim 12).
As further taught by Derrips et al, “[t]he oil may be… a silicone oil” (Page 3, Line 41) wherein, “[p]referably, the silicone oil is chosen from polydialkylsiloxanes, in particular liquid polydimethylsiloxanes (PDMS)” (Page 6, Lines 8-9) as well as “cyclopolydimethylsiloxanes (cyclomethicones) such as cyclohexasiloxane; polydimethylsiloxanes containing alkyl, alkoxy or phenyl groups that are pendent or at the end of the silicone chain” (Page 6, Lines 22-24).
As such, instant claims 11-12 are also rejected as prima facie obvious.
Instant claim 21 is drawn to the composition of claim 1 wherein the composition is a cosmetic and/or in the form of an oil-in-water emulsion, and the oil(s) is/are in the form of droplets with a number-average particle size of 300 nm or less.
As taught by Derrips et al, “[t]he present invention relates to a composition, especially a cosmetic composition, in the form of a nanoemulsion or a microemulsion” (Page 1, Lines 6-7) wherein “a fine emulsion such as an O/W nanoemulsion or microemulsion is particularly advantageous” (Page 2, Lines 20-21; see also Page 35, Lines 19-20: “[i]t is preferable for the cosmetic composition… to be in the form of an O/W emulsion”) wherein “[t]he numerical mean size (µm) of the droplets of [the] oily phase of the composition of the invention is less than 300 nm” (Page 35, Lines 25-26).
As such, instant claim 21 is also rejected as prima facie
Instant claim 22 is drawn to the composition of claim 1 wherein the total amount of organopolysiloxane elastomer(s) to the total amount of acrylic acid-based polymers weight ratio ranges from 0.01 to 20.
As discussed above, in modifying the composition of Derrips et al to further include organopolysiloxane elastomer(s) and acrylic acid-based polymers, it would have been obvious to provide said ingredients in optimized amounts, which entails providing an optimized ratio of said ingredients. 
As such, instant claim 22 is also rejected as prima facie obvious.
Instant claims 25-26 are drawn to the composition embraced by claims 1-8 and 11-22.
As such, instant claims 25-26 are also rejected as prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 11-22 and 25-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-10 and 12-30 of copending Application No. 15/107,642 in view of  Miller et al (US 2006/0159645), Charbit (US 2005/0186169) and Pugliese et al (WO 2015/200488). 
Claims 1, 3, 6-10 and 12-30 of the ‘642 Application, which corresponds to Derrips et al (WO 2015/097029), are drawn to the same compositions described above in Derrips et al.  As such, for the same reasons discussed above, it would have been prima facie obvious to modify said in view of Miller et al (US 2006/0159645), Charbit (US 2005/0186169) and Pugliese et al (WO 2015/200488)) to arrive at the instantly claimed compositions.
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any new ground(s) of rejection presented in this Office action are necessitated by Applicant’s amendments to the claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611